Citation Nr: 0805326	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  07-04 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right knee 
chrondomalacia.

2. Entitlement to service connection for gastroesophageal 
reflux disease (GERD). 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to April 
1982 and from May 2002 to March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.
The Board notes that the veteran had also appealed the denial 
of service connection for bilateral foot, hand, and shoulder 
arthritis; a right leg injury; lump under the left arm; and 
contusion of the esophagus.  However, on her substantive 
appeal (VA Form 9), the veteran indicated that she was only 
continuing her appeal with regard to the claims for service 
connection for a right knee disorder and GERD.  Therefore, 
the Board considers the appeals of the other four issues to 
be withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When the veteran filed her substantive appeal, she requested 
a personal hearing before a Veteran's Law Judge (VLJ), 
sitting at the RO.  A hearing was scheduled for June 2007.  
Prior to that hearing, she requested that the hearing be 
rescheduled.  The veteran was then scheduled for a hearing in 
October 2007; however, she failed to appear.  Subsequently, 
she made a motion to have another hearing scheduled, and upon 
a showing of good cause, her motion was granted.  38 C.F.R. § 
20.702(d).  

A hearing on appeal will be granted if a veteran, or her 
representative, expresses a desire to appear in person.  38 
C.F.R. § 20.700 (2007).  Prejudicial failure to provide a 
hearing upon request is a violation of due process and is 
grounds upon which a Board decision may be vacated.  38 
C.F.R. § 20.904 (2007).  Therefore, the Board cannot decide 
the appeal until the veteran has been afforded a hearing.  
This hearing must be scheduled at the RO level, and thus, a 
remand is required.  38 C.F.R. §§ 3.103(a) and (c)(1), 
20.700, 20.704.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
personal hearing before a VLJ, sitting at 
the RO, at the earliest available 
opportunity.  The AOJ should notify the 
veteran of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2007).  A copy of this 
notification should be associated with the 
claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



